Per Curiam.
The respondent McNally was convicted, together with one Frederick C. Steup, of corruptly requesting a gratuity in violation of section 439 of the Penal Law and sentenced to serve an indeterminate term in the penitentiary. On appeal the judgment of conviction was affirmed in this court and in the Court of Appeals. (People v. Steup and McNally, 249 App. Div. 733; 275 N. Y. 457.) McNally was the counsel and attorney of record of the Yorkshire Indemnity Company. Steup was the secretary thereof and head of its claims department. Steup and McNally demanded twenty per cent of a claim made against said company by the respondent Sonne as a condition of its settlement. In order to obtain a settlement, Sonne acquiesced in said demand. In the criminal trial Sonne testified for the People and was granted immunity.
Notwithstanding the crime of which respondent McNally was convicted is but a misdemeanor, the acts constituting said crime involve moral turpitude and, therefore, call for his disbarment. The respondent Sonne confessed his participation in the transaction and aided the State in the criminal trial.
The respondent McNally should be disbarred.
The respondent Sonne should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Respondents disbarred.